UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-6902


FRANKLIN C. SMITH,

                Plaintiff – Appellant,

          v.

BRADY W. MCWHIRTER, Officer for the Richmond Police
Department; SECOND OFFICER UNKNOWN, Officer for the Richmond
Police Department,

                Defendants – Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Mark S. Davis, District
Judge. (2:09-cv-00425-MSD-DEM)


Submitted:   February 28, 2011            Decided:   March 7, 2011


Before TRAXLER, Chief Judge, and KING and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Franklin C. Smith, Appellant Pro Se.      M. Janet Palmer, CITY
ATTORNEY’S OFFICE, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Franklin C. Smith appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                       We

have     reviewed       the     record   and   find   no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.     Smith v. McWhirter, No. 2:09-cv-00425-MSD-DEM (E.D. Va.

June 16, 2010).           We dispense with oral argument because the

facts    and    legal    contentions     are   adequately    presented    in   the

materials      before     the    court   and   argument    would   not   aid   the

decisional process.

                                                                         AFFIRMED




                                          2